DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted arguments on 10/18/2021 in response to the office action mailed on 6/24/2021.  The status of the claims is as follows.

Election/Restrictions
	3.	The Applicants arguments that the restriction is improper because the rejection was not based on that Sato reference is not persuasive.  The Office has no requirement to submit a rejection under Sato.  The reference of Takagashi in view of Yamaguchi teaches the special technical feature in addition to that of Sato and therefore the restriction is still maintained as proper.

Claim Rejections - 35 USC § 103
4.	Claims 1-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0062225 A1) to Takahashi et al.  (hereinafter Takahashi) in view of (US 2008/0045623 A1) to Yamaguchi et al.  (hereinafter Yamaguchi).
 	The above noted rejection is hereby maintained as previously presented.


Response to Arguments
5.	Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  Applicant argues that Takahasi is NOT directed toward the production of radiation curable coatings and films.  Takahashi discloses at paragraph [0021] that the curable resin coating has a plurality of photopolymerizable groups such as plurality of (meth)acryloyl groups.  Takahashi discloses at paragraph [0028] that “Further, the liquid coating composition for an anti-glare layer may contain a polyfunctional (meth)acrylate having an alkyl group and a plurality of (meth)acryloyl groups (e.g., a photo-curable compound such as a photopolymerizable monomer or oligomer), a cellulose derivative, a polymer component having a (meth)acryloyl group, a photopolymerization initiator, and a solvent dissolving the polyfunctional (meth)acrylate, the polymer component, and the photopolymerization initiator; and the liquid coating composition may be applied (or coated).  Applicants arguments that their “specification teaches a radiation curable composition that is useful for “producing coatings, inks and overprint varnishes with excellent anti-stain properties.”  Office is unaware how the general uses of a photo curable coating described in the specification has any relevance to the claims and more important to the prior art.  Office reminds Applicants that while the claims are to be interpreted in view of the specification no limitations may be read into the claims and Applicants citation to the specification seems irrelevant to the claim language of a curable composition.    
The Applicants arguments regarding the multitude of choices for the coatings is not persuasive unless the rejection is based upon anticipation, but the rejection is based on obviousness.  "Though picked from a laundry list a prima facie case of obviousness 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766